[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR CERTIFICATION OF CLASS ACTION
In support of their motion for certification as a class action the plaintiffs have addressed the requirements for maintaining a class action as follows:
1. the class of subscribers is estimated to be 1000 and so numerous that joinder of all would be impracticable;
2. the question of law and fact is common to the class: namely that of the the defendant's breach of the contract with the subscribers who purchased season tickets from the defendant by check before the defendant failed to mount productions for the season. Although the subscriptions were honored by the successor producer, Gateway Entertainment, the subscribers who paid by check had to pay a $20 handling fee in order to get the value of their subscriptions:
3. the plaintiffs' claim is typical of the claim of the class:
4. the plaintiff's can fairly and adequately protect the interest of the class. See Conn. Practice Book sec. 87.
The court finds that the breach of contract, claim and the fact that the subscribers paid $20 in excess of the amount they expected to pay when they subscribed is common to the members of the class. The court also finds a class action is superior to other available methods for the fair and efficient adjudication of the controversy. See Conn. Practice Book sec. 86. CT Page 1656
The motion is granted.
Leheny, J.